PER CURIAM.
The appellant herein has moved this court to tax an item of $19.00 costs expended by appellant in the Supreme Court of Florida as an incident to certiorari proceedings in that court testing an opinion and judgment of this court in favor of appellant filed December 18, 1962; and in support thereof shows that on March 5, 1963, the Supreme Court of Florida denied appellee’s petition for writ of certiorari. Appellant relies on Florida Appellate Rule 3.16, subd. b, 31 F.S.A. which provides that “All costs including appellate costs shall be taxed in the lower court pursuant to law.” We hold that said rule contemplates the taxing of such costs in the trial court, subject to review as provided by subparagraphs “c” and “d” of said rule.
The motion filed in this court must be and it is denied, without prejudice to appellant to apply to the trial court for the taxation of such costs.
IT IS SO ORDERED.
DONALD K. CARROLL, Chief Judge, and STURGIS and RAWLS, JJ., concur.